MEMORANDUM **
Stenly Laloan Rantung, a native and citizen of Indonesia, petitions for review of the Board of Immigration Appeals’ (“BIA”) order dismissing an appeal from an immigration judge’s (“IJ”) decision denying his application for asylum, withholding of removal, relief under the Convention Against Torture (“CAT”), and cancellation of removal. We have jurisdiction under 8 U.S.C. § 1252. We review factual findings *860for substantial evidence, Hakeem v. INS, 273 F.3d 812, 816 (9th Cir.2001), and we review de novo claims of constitutional violations in immigration proceedings, Ram v. INS, 243 F.3d 510, 516 (9th Cir.2001). We deny the petition for review.
The BIA denied petitioner’s claim as time barred and Rantung did not challenge this determination in his opening brief. Accordingly, we deny the petition as to the asylum claim.
Substantial evidence supports the IJ’s denial of withholding of removal because there is no evidence that Rantung or anyone in his family has been persecuted on account of their religion. See Hakeem, 273 F.3d at 817. Furthermore, even if the disfavored group analysis set forth in Sael v. Ashcroft, 386 F.3d 922 (9th Cir.2004) applies to Indonesian Christians and applies in the context of withholding of removal, Rantung has not demonstrated a clear probability of future persecution. See Hoxha v. Ashcroft, 319 F.3d 1179, 1184-85 (9th Cir.2003). Accordingly, Rantung’s withholding of removal claim fails.
Rantung’s contentions that the IJ was biased and failed to consider all the evidence are not supported by the record. Moreover, he failed to demonstrate that additional testimony would have affected the outcome of the proceedings. See Colmenar v. INS, 210 F.3d 967, 971 (9th Cir.2000) (requiring prejudice to prevail on a due process challenge).
In his opening brief, Rantung fails to address, and therefore has waived any challenge to, the IJ’s determination that he is not eligible for CAT relief or for cancellation of removal. See Martinez-Serrano v. INS, 94 F.3d 1256, 1259-60 (9th Cir. 1996) (holding issues which are not specifically raised and argued in a party’s opening brief are waived).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9 th Cir. R. 36-3.